Citation Nr: 1436090	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-02 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for weakened left flank abdominal musculature, status post left partial nephrectomy.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1961 to June 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Louisville, Kentucky RO.  In January 2014, the case was remanded to afford the Veteran a hearing.  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his weakened left flank abdominal musculature (claimed as stretched and protruding left side muscle) resulted from an April 16, 2007 left partial nephrectomy performed at the Decatur VA medical center (VAMC).  He alleges that the surgery was done without his informed consent in that he was not advised that weakened musculature may be a consequence/complication of the procedure.  

While the pertinent surgical report, post-operative treatment records, and hospital discharge report are in the Veteran's record, the records pertaining to the pre-operative notice he  received prior to his consent to the surgery are not.  Such records apparently are available, as in the November 2010 VA examination report it is noted that a March 21, 2007 informed consent form (which is not in the record before the Board) was signed.  [The Board observes that the AOJ secured for the record only records of, and following, the surgery, and not records of pre-surgical consultations or those pertaining to pre-operative notice relating to, and consent to, the procedure.]  As those are the records that bear on the Veteran's specific allegations they are clearly pertinent evidence that must be considered and therefore secured.  Notably, records pertaining to VA treatment are constructively of record.
The case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of the clinical records of all VA treatment the Veteran received prior to his April 16, 2007 nephrectomy (to specifically include reports of all pre-surgical consultations and evaluations and all records pertaining to the notice he received regarding the procedure and its possible complications and pertaining to his consent to the procedure) and any records pertaining the surgery and follow-up care that are not already associated with the record.  If any records sought are unavailable, the reason must be explained for the record.

2. The AOJ should ensure that all of the above development sought is completed, arrange for any further development suggested by additional evidence received or by the factual record being incomplete due to missing records (e.g., if by some chance any documents pertaining to the notice he received prior to the surgery and his consent to the procedure are unavailable, information regarding the notice he received and his signed consent to the procedure should be obtained from alternate sources (e.g. administrative records, interviews with the surgeon, anesthesiologist, etc.), then readjudicate the claim.  If it sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

